DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2 and 4-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lise et al (2013/0327004 A1) in view of Moen (5,950,915).
Regarding to claim 1, Lise et al disclose a framed air filter (1 in Fig. 1), comprising: an air filter media (5) comprising an at least generally rectangular perimeter (6) with four major elongate edges; and, a four-cornered frame (4) comprising four elongate frame portions (12 a-d), each elongate frame portion being mounted on one of the four major elongate edges of the filter media (5) and with pairs of neighboring frame portions meeting to form one corner of the four corners (4) of the frame (12), wherein each of the four elongate frame portions (12 a-d) comprises an elongate inner sidewall (60 in Fig. 2) and an elongate outer sidewall (30 in Fig. 2) that meet at a sidewall junction (55) that extends along a sidewall fold line (50).  
Regarding to claim 2, Lise et al disclose each of the four elongate frame portions (12 a-d) comprising elongate inner and outer sidewalls that define a sidewall (40) included angle of less than 65 degrees (paragraph 0016). 
Regarding to claim 4, Lise et al teach at least one of the four corners (4) of the frame (12) is bracketed by a first segment (45) that occupies an end section of a first sidewall score line of a first elongate frame portion, and a second segment (45) that occupies an end section of a second sidewall score line of a second, neighboring elongate frame portion (see details of Figs. 2 & 3, paragraph 0015).
Regarding to claim 5, Lise et al disclose all of the four corners (4) of the frame (12) being each bracketed by segments (45) of sidewall score lines of neighboring frame portions (see Figs. 2 & 3, paragraph 0017).
Regarding to claim 6, Lise et al disclose the entirety of a remaining section of each sidewall score line of each frame portion (12) consists of a folded segment (35) of the sidewall score line (see Figs. 2 & 3).
Regarding to claim 7, Lise et al disclose at least two of the four elongate frame portions (12) comprising at least one intermediate segment that is located between, and distal to, first and second corner-bracketing folded segments of that frame portion, and wherein the at least one intermediate segment is separated from the first corner-bracketing segment by at least one first segment and is separated from the second corner-bracketing segment by at least one second segment (see paragraph 0018).
Regarding to claim 8-11, Lise et al disclose each intermediate segment located proximate a midpoint of the sidewall score line, each elongate frame portion further comprising an elongate upstream flange that meets the elongate outer sidewall at an outer junction and wherein the elongate upstream flange and the elongate outer sidewall define an outer angle that is 85 degrees or greater, the outer junction extends along an outer fold line that follows an outer score line that is a scored line (see paragraphs 0032-0037), and each elongate frame portion further comprises an elongate downstream flange that meets the elongate inner sidewall at an inner junction and wherein the elongate downstream flange and the elongate inner sidewall define an inner angle that is 120 degrees or greater (paragraph 0043).
Regarding to claim 12, Lise et al disclose the inner junction extends along an inner fold line that follows an inner score line that is a perf-scored line (paragraph 0030).
Regarding to claim 13, Lise et al disclose the inner junction extends along an inner fold line that follows an inner score line (35 in Fig. 2).
Regarding to claim 14, Lise et al disclose all four of the elongate frame portions exhibiting an outer angle of 85-95 degrees (paragraph 0031), an inner angle of 120-140 degrees, and a sidewall included angle of 35-65 degrees (paragraph 0016), and wherein the framed air filter is not nestable at the sidewall angle nominally 90 degrees (see lines 1-2 of paragraph 0044).
Regarding to claim 15, Lise et al show in Figure 3 that each elongate frame portion the elongate upstream flange, the elongate downstream flange, the elongate outer sidewall, and the elongate inner sidewall, are all integral with each other.
Regarding to claim 16, Lise et al disclose the frame comprising a first pair of neighboring frame portions that are provided by a first integral L-shaped frame piece and a second pair of neighboring frame portions that are provided by second integral L-shaped frame piece, which L- shaped pieces are connected to each other so that the frame comprises two diagonally-opposing integral corners and two diagonally-opposing bonded corners (see paragraphs 0031 & 0046).
Regarding to claim 17, Lise et al disclose the two diagonally-opposing integral corners each comprising an integral junction at which an end of elongate outer sidewall of a first frame portion is integrally, foldably connected to an end of an elongate outer sidewall of a second, neighboring frame portion (paragraphs 0022-0025).
Regarding to claim 18, Lise et al disclose the two diagonally-opposing bonded corners each comprise a tabbed junction (42) in which a first frame portion comprises a tab that extends from a minor end of an elongate outer sidewall of that frame portion and is foldably connected thereto, with at least a portion of the tab (42) being bonded to 
Regarding to claims 19 and 20, Lise et al inherently disclose at least one segment comprises an average cutting depth of from 45 % to 85 %, and at least one segment is a continuously scored segment that is not interrupted by any unscored segments (35 in Fig. 2, paragraph 0015).
Lise et al do not disclose a sidewall score line that comprises at least one cut-scored segment and at least one crush-scored segment that are arranged in series along the sidewall score line.  Moen discloses the folding of a cardboard container blank (H in Fig. 2) wherein the blank (H) is cut along its longitudinal axis, cutting through both liners and the medium (10) by a pair of opposite end cut scores (16) and an intermediate cut score (18).  As shown in Moen’s Figure 3, the line of severance is interrupted by a spaced apart pair of crush scores (20) in alignment with the cut scores (16 & 18).  In the crush scores, which serve as a hinge, the material of the top liner (12) and the media (10) are deformed against the bottom liner (14), but without severance of the material, and the combined length of uncut material left in a pair of crush scores (20) provides sufficient structural integrity to permit turning of the symmetrical opposite sides of the blank (H) into mutual contact about the longitudinal axis of the piece without their coming apart (see col. 2, line 36 through col. 3, line 2, col. 3, lines 21-56).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the folded filter frame of Lise to have cut-scored segment and crush-scored segment as taught by Moen in order to provide high strength stackable filter frame in that maximizes the internal space available for shipping (col. 1, lines 25-28).
Response to Arguments
22.	Applicant's arguments filed on February 07, 2022 have been fully considered but they are not persuasive. 
23.	Applicant argues that the cited prior art “Lise does not teach a framed air filter comprising a frame with four elongate frame portions, each of the elongate frame portions comprising an inner sidewall and an outer sidewall that meet at a sidewall junction that extends along a sidewall fold line. The sidewall fold line is required to follow a sidewall score line that comprises at least one cut-scored segment and at least one crush-scored segment, the segments being arranged in series along the sidewall score line. (Cut-scoring is defined and described on page 5 lines 13-32; crush-scoring is defined and described on page 5 line 33 through page 6 line 17).”  The Examiner now drops the 102 rejection over Lise.  The Examiner now rejects the claims under the 103 rejection over Lise in view of Moen (5,950,915).  The Examiner still maintains Lise as the primary reference under the 103 rejection of the claims to show:
Lise et al disclose a framed air filter (1 in Fig. 1), comprising: an air filter media (5) comprising an at least generally rectangular perimeter (6) with four major elongate edges; and, a four-cornered frame (4) comprising four elongate frame portions (12 a-d), each elongate frame portion being mounted on one of the four major elongate edges of the filter media (5) and with pairs of neighboring frame portions meeting to form one corner of the four corners (4) of the frame (12), wherein each of the four elongate frame portions (12 a-d) comprises an elongate inner sidewall (60 in Fig. 2) and an elongate outer sidewall (30 in Fig. 2) that meet at a sidewall junction (55) that extends along a sidewall fold line (50).  Lise et al do not disclose a sidewall score line that comprises at 
The Examiner newly introduces Moen (5,950,915) as a secondary reference in combination with the primary reference Lise under the 103 rejection of the claims to show:
Moen discloses the folding of a cardboard container blank (H in Fig. 2) wherein the blank (H) is cut along its longitudinal axis, cutting through both liners and the medium (10) by a pair of opposite end cut scores (16) and an intermediate cut score (18).  As shown in Moen’s Figure 3, the line of severance is interrupted by a spaced apart pair of crush scores (20) in alignment with the cut scores (16 & 18).  In the crush scores, which serve as a hinge, the material of the top liner (12) and the media (10) are deformed against the bottom liner (14), but without severance of the material, and the combined length of uncut material left in a pair of crush scores (20) provides sufficient structural integrity to permit turning of the symmetrical opposite sides of the blank (H) into mutual contact about the longitudinal axis of the piece without their coming apart (see col. 2, line 36 through col. 3, line 2, col. 3, lines 21-56).  
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the folded filter frame of Lise to have cut-scored segment and crush-scored segment as taught by Moen in order to provide high strength stackable filter frame in that maximizes the internal space available for shipping (col. 1, lines 25-28).
24.	Applicant’s arguments with respect to claims 1, 2 and 4-20 have been thoroughly considered but are moot in view of the new rejection, as discussed above.
Conclusion
25.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.